Case 2:20-cv-02953-FMO-PVC Document 1-3 Filed 03/30/20 Page 1 of 2 Page ID #:39




                           Exhibit C
                     (CA Secretary of State)
2/17/2020Case    2:20-cv-02953-FMO-PVC        Document
                                Business Search               1-3- Business
                                                - Business Entities Filed 03/30/20          Page
                                                                            Programs | California   2 of 2of State
                                                                                                  Secretary   Page ID #:40

Alex Padilla
California Secretary of State


              Business Search - Entity Detail

     The California Business Search is updated daily and reflects work processed through Sunday, February 16, 2020. Please refer to
     document Processing Times for the received dates of filings currently being processed. The data provided is not a complete or
     certified record of an entity. Not all images are available online.

     C4113670             MCLAREN AUTOMOTIVE, INC.
     Registration Date:                                                   02/15/2018
     Jurisdiction:                                                        DELAWARE
     Entity Type:                                                         FOREIGN STOCK
     Status:                                                              ACTIVE
     Agent for Service of Process:                                        C T CORPORATION SYSTEM (C0168406)
                                                                          To find the most current California registered Corporate Agent
                                                                          for Service of Process address and authorized employee(s)
                                                                          information, click the link above and then select the most
                                                                          current 1505 Certificate.

     Entity Address:                                                      1405 S BELTLINE RD STE 100
                                                                          COPPELL TX 75019
     Entity Mailing Address:                                              1405 S BELTLINE RD STE 100
                                                                          COPPELL TX 75019

     A Statement of Information is due EVERY year beginning five months before and through the end of February.


       Document Type                                                File Date                                PDF

       SI-COMPLETE                                                   12/06/2019


       SI-COMPLETE                                                   11/13/2018


       REGISTRATION                                                  02/15/2018



     * Indicates the information is not contained in the California Secretary of State's database.

             If the status of the corporation is "Surrender," the agent for service of process is automatically revoked. Please refer to
             California Corporations Code section 2114 for information relating to service upon corporations that have surrendered.
             For information on checking or reserving a name, refer to Name Availability.
             If the image is not available online, for information on ordering a copy refer to Information Requests.
             For information on ordering certificates, status reports, certified copies of documents and copies of documents not
             currently available in the Business Search or to request a more extensive search for records, refer to Information
             Requests.
             For help with searching an entity name, refer to Search Tips.
             For descriptions of the various fields and status types, refer to Frequently Asked Questions.

        Modify Search               New Search           Back to Search Results




https://businesssearch.sos.ca.gov/CBS/Detail                                                                                               1/1
